Citation Nr: 1637580	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for bilateral peripheral neuropathy of lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a September 2015 decision, the Board denied the Veteran's claim for service connection.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By an Order dated in July 2016, the Court vacated the Board's September 2015 decision and remanded for readjudication in compliance with the Joint Motion for Remand.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand found that the Board's September 2015 decision failed to ensure the VA complied with its duty to assist under 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c) to provide an examination that was adequate for rating purposes.  

In the June 2009 VA examination report, the examiner opined that it was "less likely as not that the Veteran's neuropathy is caused by or a result of his diabetes mellitus type 2."  The examiner based this opinion on a multifactorial history that contributed to neuropathy.  The examiner further noted that while the Veteran had a history of uncontrolled hypertension and a history of alcohol use along with a recent diagnosis of diabetes, it was his opinion that the Veteran's current diagnosis of neuropathy was "less likely as not caused by or a result his service-connected diabetes mellitus type 2."  

As noted in the Joint Motion for Remand, this examination is inadequate because the VA examiner failed to provide an opinion as to whether the Veteran's bilateral peripheral neuropathy was aggravated by the service-connected diabetes.  Consequently, another VA examination is necessary. 
Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.  

2. Then, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of his bilateral peripheral neuropathy of the lower extremities.  The examiner should review pertinent documents in the Veteran's claims file and note in the examination report that such review has been accomplished.  All indicated studies should be completed. 

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy is secondary to the Veteran's service connected disabilities, including diabetes mellitus?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided. 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy was aggravated by his service connected disabilities, including diabetes mellitus?  If the examiner finds aggravation the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






